DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-13 and 15-21 are pending.
Claim Objections
Claims 1-13 and 15-21 are objected to because of the following informalities:  claims 1-21 contain grammatical errors.  Specifically, the claims 1-13 and 15-21 do not recite an article for the sentence.  Examples of how the claims should be amended to are: “A method for determining and displaying the height” (Claim 1), “The method according to claim 1” (Claim 2), “A statistical calculation system for determining and displaying the height” (Claim 12), “A connected sensor for determining the height of a jump”.  Appropriate correction is required.
Regarding claim 1, the claim is objected to because the limitations steps which recite a determining “the ascending velocity”, “the acceleration and the velocity”, and “the height” do not recite sufficient antecedent basis.  
Regarding claim 2, the claim is objected to because the limitation to determining “the ascending acceleration”, “the acceleration”, “the attitude”, and “the vertical axis” do not have recite sufficient antecedent basis.
Regarding claim 3, the claim is objected to because the limitations directed to determining “the ascending acceleration”, “the filtered ascending acceleration”, and “the ascending velocity thus determined” do not have recite sufficient antecedent basis.  
Regarding claim 4, the claims are objected to as the limitations “the start of the water landing” and “the end of the water landing” as it does not have sufficient antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims recites limitations directed to a grouping of abstract ideas such as “a step of detecting a jump by recognizing the different phases of the jump by analyzing the acceleration and the velocity of the sports practitioner;” – mathematical concepts; “a step of determining the height values reached by the sports practitioner between the start and the end of the jump by integration of the ascending velocity;” – mathematical concepts; and “a step of determining the height of the jump as being the maximum value from the height values;” – mathematical concepts.  Therefore, the claim recites limitations directed to an abstract idea under Step 2A-prong 1. 
This judicial exception is not integrated into a practical application because the remaining limitations such as “a step of determining the ascending velocity of the sports practitioner” and “a step of display the height of the jump” amount to extra solution activity of the abstract idea (see MPEP 2106.05(g)).  Furthermore, the additional elements such as “said method being carried out by a statistical calculation system comprising a connected sensor, said connected sensor comprising at least one measurement sensor including an accelerometer”, “based on data originating from the accelerator”, and “by a display module of the statistical calculation system” amount to mere instructions to invoke a highly-generalized computer components to implement the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  Therefore, the claims are not found to integrate the claim into a practical application under Step 2A-prong 2.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “a statistical calculation system comprising a connected sensor, said connected sensor comprising at least one measurement sensor including an accelerometer” and “a display module” are highly generalized conventional components.  For instance, Opas (US 2015/0247727 A1) discloses that prior art devices are known for detecting, calculating, and displaying a moving and jumping object using acceleration sensors and a variety of recording and displaying methods and attaching sensing units to sports equipment utilizing accelerometer sensors and a display unit are known from the prior art (see Opas, Fig. 1, 0002-0003, 0010).  For at least these reasons, the additional elements are not found to amount to significantly more than the abstract idea under Step 2B.
With respect to independent claims 12-13, the limitations recite substantially the same subject matter as recited by independent Claim 1 and are found to be directed to an abstract idea without significantly more for substantially the same reasons as discussed above.
With respect to dependent claims 2-11 and 15-21, the additional limitations have been reviewed and analyzed and are found to be directed to as additional steps of the abstract idea (see MPEP 2106.04(a)) or invoking a computer to implement the abstract idea, extra solution activity, and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“means of determining the ascending velocity of the sports practitioner based on data originating from the accelerometer” in claim 12.
“means of detecting a jump by recognizing the different phases of the jump by analyzing the acceleration and the velocity of the sports practitioner;” in claim 12.
“means of determining the height values reached by the sports practitioner between the start and the end of the jump by integrating the ascending velocity;” in claim 12.
“means of determining the height of the jump as being the maximum value from the height values;” in claim 12.
“means of displaying the height of the jump” in claim 12.
“means of determining the ascending velocity of the sports practitioner based on data originating from the accelerometer” in claim 13.
“means of detecting a jump by recognizing the different phases of the jump by analyzing the acceleration and the velocity of the sports practitioner;” in claim 13.
“means of determining the height values reached by the sports practitioner between the start and the end of the jump by integrating the ascending velocity;” in claim 13.
“means of determining the height of the jump as being the maximum value from the height values;” in claim 13.
“means of transmitting the height of the jump” in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  
With respect to claim 9, the limitation “the coefficients of the linear combination being determined by a statistical analysis of several jumps” is not fully supported by the Specification.  Although the Specification discloses the general statement “determine the coefficients giving a best estimation of the height values and thus the maximum value” (see Specification, pg. 14, lines 18-24), it fails to provide the necessary steps and/or particular algorithm in order to determine the coefficients by a statistical analysis of several jumps (see MPEP 2161.01).   
In addition, the limitation of Claim 11 which recites “the second height of the jump as a function of the confidence level of each of these values in order to determine the final estimation of the height of the jump” is not adequately supported by the Specification.  Specifically, the Specification fails to disclose the function of the confidence level and/or the particular algorithm to achieve the claimed functionality.  For at least these reasons, claims 9 and 11 are not found to adequately support the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rendered indefinite because the limitation “the height values” rendered the claim indefinite as there is insufficient antecedent basis. 
Regarding claim 4, the limitation “detecting a jump” renders the claim unclear as to whether it is the same and/or a different jump as recited in claim 1 from which it depends.  Additionally, the limitation “the descent when the ascending velocity becomes negative” renders the claim indefinite because there is insufficient antecedent basis and it is unclear as to what “the descent” is directed to the sports practitioner and/or the recorded jump.
Regarding claim 6, the limitation “the final measured height” renders the claim unclear as there is insufficient antecedent basis for the claimed term.
Regarding claim 8, the limitation “the height values” renders the claim unclear as there is insufficient antecedent basis for the term.
Regarding claim 9, the limitation “the coefficients of the linear combination being determined” renders the claim indefinite because there is insufficient antecedent basis.
Regarding claim 10, the limitation “the set of height values” renders the claim indefinite as there is insufficient antecedent basis.
Regarding claim 11, the limitation “the determined height of the jump” renders the claim indefinite as it is unclear whether “the determined jump” is the same and/or different from the “height of the jump” as recited in claim 1. Moreover, the limitation “the confidence level” and “the final estimation of the height of the jump” render the claim indefinite as there is insufficient antecedent basis.
Regarding claims 12-13, the limitation “the height values reached sports practitioner” renders the claim indefinite as there is insufficient antecedent basis.
 Regarding claim 15, the limitation “a non-transitory medium readable by a computer or a microprocessor comprising code instructions of a computer program for executing each of the steps of the method according to claim 1” renders the claim indefinite as it is unclear whether the claim is directed to a process and/or machine.  The Examiner suggest the claim be rewritten into independent form to overcome this rejection.  
Regarding claim 16, the limitation “detecting a jump” renders the claim unclear as to whether it is the same and/or a different jump as recited in claim 2.  Additionally, the limitations “the start of the water landing” and “the end of the water landing” renders the claim unclear as there is insufficient antecedent basis for “the water landing”.
Regarding claim 17, the limitation “detecting a jump” renders the claim unclear as to whether “a jump” is the same and/or a different jump as recited in claim 3.  Additionally, the limitations “the end of the water landing” does not have sufficient antecedent basis.  Furthermore, the limitation “the descent when the ascending velocity becomes negative” renders the claim unclear as to whether “the descent” has insufficient antecedent basis.  It is further noted that “the descent when the ascending velocity becomes negative” renders the claim unclear as to whether the descent is of “the jump” and or the descent of some other event.
Regarding claims 18-21, the limitation “the height values” and “the final measured height” renders the claim unclear as there is insufficient antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, 12-13, 15, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vock et al. (US 2006/0235642 A1).
Regarding claim 1, Vock et al. discloses a method for determining and displaying the height of a jump performed by a sports practitioner practicing a water-based board sport (see Vock, Figs. 1, 12(A-B), 0026, 0135-0136, wherein the water-based board sport is water skiing), said method being carried out by a statistical calculation system comprising a connected sensor (see Vock, Figs. 1, 12(A-B), 0026, 0069-0071, 0135-0136, wherein the system 10 has a connected sensor 172), said connected sensor comprising at least one measurement sensor including an accelerometer (see Vock, Fig. 13-14A), 0128, wherein accelerometers 202a-202d are part of the sensor 172), the method comprising:
-a step of determining the ascending velocity of the sports practitioner based on data originating from the accelerometer (see Vock, 0129-0135, wherein the ascending velocity is analogous to the integration of pitch, yaw, and roll are integrated to determine speed and direction);
-a step of detecting a jump by recognizing the different phases of the jump by analyzing the acceleration and the velocity of the sports practitioner (see Vock, 0135-0137, 0188-0190, wherein the jump height is determined by changes in directions at the peak and using the air time (e.g., start and end time of the jump);
-a step of determining the height values reached by the sports practitioner between the start and the end of the jump by the integration of the ascending velocity (see Vock, Fig. 14(A-B), 0135-0137, 0152, 0188-0190, wherein the height values may be determined by a double integration of accelerometers in the direction perpendicular to ground during a “loft time”);
-a step of determining the height of the jump as being the maximum value from the height values (see Vock, Fig. 13-14B, 0135-0137, 0152, 0188-0190, wherein the height values are determined by the integration of values from the accelerometers);
-a step of displaying the height of the jump by a display module of the statistical calculation system (see Vock, Fig. 1, 0077-0078, 0135, 0152, wherein the user interface and display are means for displaying the height).
Regarding claim 2, Vock discloses the method according to claim 1, wherein the step of determining the ascending velocity comprises determining the ascending acceleration according to the following steps (see Vock, Figs. 13-14(B), 0126-0135):
-a step of determining the acceleration of the sports practitioner to a frame linked to the sensor based on data originating from the accelerometer (see Vock, 0133-0135);
-a step of determining the attitude of the sensor in a fixed frame linked to Earth (see Vock, Fig. 13-14B, 0129-0135, wherein the data of the sensors (e.g., attitude) utilizes modern navigational engineering techniques related to a fixed frame of the earth including compensations for Earth’s gravity and the earth’s rotation);
-a step of determining the ascending acceleration by projecting the acceleration onto the vertical axis of the fixed frame (see Vock, Fig. 14A-B, 0133-0135).
Regarding claim 3, Vock discloses the method according to claim 2, wherein the step of determining the ascending velocity also comprises:
-a step of applying a high-pass filter to the ascending acceleration (see Vock, Fig. 13-14B, 0133-0135, 0204);
-a step of determining the ascending the velocity by integration of the filtered ascending acceleration (see Vock, 0133-0135, 0204);
-a step of applying a high-pass filter to the ascending velocity thus determined (see Vock, 0133-0135, 0204).
Regarding claim 6, Vock discloses the method according to claim 1, further comprising: 
-a step of correcting the height values reached by the sports practitioner during the jump in order to ensure that the final measured height is zero (see Vock, Fig. 28, 0193, 0205, wherein the system conditions the values (e.g., signals) by an absolute value circuit such as a GPS sensor to determine the absolute height off the ground).
Regarding claim 7, Vock discloses the method according to claim 6, wherein the correction step consists of: applying a quadratic correction to the height values reached by the sports practitioner (see Vock, Fig. 11, 0119, 0197, wherein determination of the “best fit” sine wave to the data and RMS circuit are quadratic corrections).
Regarding 8, Vock discloses the method according to claim 6, wherein the correction step consists of applying a linear correction to the height values reached by the sports practitioner (see Vock, Fig. 26, 0192-0197, wherein the unipolar waveform is a linear correction of the accelerometer signal data).
Regarding claim 10, Vock discloses the method according to claim 6, wherein the correction step is applied to a sub-sampling of the set of height values reached by the sports practitioner during the jump (see Vock, 0135, 0138, wherein corrections to the speed sensor data a sampling of the grade or angle of descent for correct for the true speed for the height calculation and the sub-sampling is when the grade is not traveling on a level path) .
Regarding claim 12, Vock discloses a statistical calculation system for determining the height of a jump performed by a sports practitioner practicing a water-based board sport (see Vock, Figs. 1, 12(A-B), 0026, 0135-0136, wherein the water-based board sport is water skiing), the system comprising:
-a connected sensor (see Vock, Fig. 1, 0069-0071), at least one measurement sensor including an accelerometer (see Vock, Fig. 13-14A), 0128, wherein accelerometers 202a-202d are part of the sensor 172);
-means of determining the ascending velocity of the sports practitioner based on data originating from the accelerometer (see Vock, 0129-0135, wherein the ascending velocity is analogous to the integration of pitch, yaw, and roll are integrated to determine speed and direction);
-means of detecting a jump by recognizing the different phases of the jump by analyzing the acceleration and the velocity of the sports practitioner (see Vock, 0135-0137, 0188-0190, wherein the jump height is determined by changes in directions at the peak and using the air time (e.g., start and end time of the jump);
-means of determining the height values reached by the sports practitioner between the start and the end of the jump by integration of the ascending velocity (see Vock, Fig. 14(A-B), 0135-0137, 0152, 0188-0190, wherein the height values may be determined by a double integration of accelerometers in the direction perpendicular to ground during a “loft time”);
-means of determining the height of the jump as being the maximum value from the height values (see Vock, Fig. 13-14B, 0135-0137, 0152, 0188-0190, wherein the height values are determined by the integration of values from the accelerometers);
-means of displaying the height of the jump (see Vock, Fig. 1, 0077-0078, 0152, wherein the user interface and display are means for displaying the height). 
Regarding claim 13, Vock discloses a connected sensor for determining the height of a jump performed by a sports practitioner practicing a water-based board sport (see Vock, Figs. 12(A-B), 0026, 0135-0136, wherein the water-based board sport is water skiing), the connected sensor comprising:
-at least one measurement sensor including an accelerometer (see Vock, Fig. 13-14A), 0128, wherein accelerometers 202a-202d are part of the sensor 172);
-means of determining the ascending velocity of the sports practitioner based on data originating from the accelerometer (see Vock, 0129-0135, wherein the ascending velocity is analogous to the integration of pitch, yaw, and roll are integrated to determine speed and direction);
-means of detecting a jump by recognizing the different phases of the jump by analyzing the acceleration and the velocity of the sports practitioner (see Vock, 0135-0137, 0188-0190, wherein the jump height is determined by changes in directions at the peak and using the air time (e.g., start and end time of the jump));
-means of determining the height values reached by the sports practitioner between the start and the end of the jump by integration of the ascending velocity (see Vock, Fig. 14(A-B), 0135-0137, 0152, 0188-0190, wherein the height values may be determined by a double integration of accelerometers in the direction perpendicular to ground during a “loft time”);
-means of determining the height of the jump as being the maximum value from the height values (see Vock, Fig. 13-14B, 0135-0137, 0152, 0188-0190, wherein the height values are determined by the integration of values from the accelerometers);
-means of transmitting the height of the jump (see Vock, Fig. 1, 0071, 0077-0078, 0199-0200, wherein the means for transmitting may be an RF link or infrared link). 
Regarding claim 15, Vock discloses a non-transitory medium readable by a computer or a microprocessor comprising code instructions of a computer program for executing each of the steps of the method according to claim 1 (see Vock, 0108-0113, 0187).
Regarding claim 18, Vock discloses the method according to claim 2, further comprising: a step of correcting the height values reached by the sports practitioner during the jump in order to ensure that the final measured height is zero (see Vock, Fig. 28, 0193, 0205, wherein the system conditions the values (e.g., signals) by an absolute value circuit such as a GPS sensor to determine the absolute height off the ground). 
Regarding claim 19, Vock discloses the method according to claim 3, further comprising: a step of correcting the height values reached by the sports practitioner during the jump in order to ensure that the final measured height is zero (see Vock, Fig. 28, 0193, 0205, wherein the system conditions the values (e.g., signals) by an absolute value circuit such as a GPS sensor to determine the absolute height off the ground). 
Regarding claim 20, Vock discloses the method according to claim 4, further comprising: a step of correcting the height values reached by the sports practitioner during the jump in order to ensure that the final measured height is zero (see Vock, Fig. 28, 0193, 0205, wherein the system conditions the values (e.g., signals) by an absolute value circuit such as a GPS sensor to determine the absolute height off the ground). 
Regarding claim 21, Vock discloses the method according to claim 5, further comprising: a step of correcting the height values reached by the sports practitioner during the jump in order to ensure that the final measured height is zero (see Vock, Fig. 28, 0193, 0205, wherein the system conditions the values (e.g., signals) by an absolute value circuit such as a GPS sensor to determine the absolute height off the ground). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vock et al. (US 2006/0235624 A2).
Regarding claims 4, Vock discloses the method according to claims 1, wherein the step of detecting a jump comprises:
-detecting the start of the jump when the ascending velocity exceeds a predetermined threshold (see Vock, Fig. 2A-B, 0074-0076, 0090, 0093-0095, 0113, 0119, 0143, 0189, wherein the system is calibrated to detect an activity when a certain frequency and speed occurs);
-detecting the start of the descent when the ascending velocity becomes negative (see Vock, 0188-0190, wherein the descent is indicated by a point where there is no more upward movement and the gravity direction changes at the peak);
-detecting the start of the water landing when the ascending acceleration exceeds a predetermined threshold (see Vock, Fig. 4, 11, 13-14(B), 0133-0135, 0188-0190);
-detecting the end of the water land, and thus the end of the jump, when the ascending acceleration becomes less than a predetermined threshold (see Vock, Fig. 4, 11, 13-14(B), 0120, 0133-0135, 0188-0190, wherein t2 signifies a detection of the end of the water land or end of the jump based on a predetermine threshold which is calibrated for different vehicles and surfaces of the acceleration spectrum).  Although, Vock discloses the method to detect a jump which accounts for the different stages of the jump such as a start of the jump, the end (e.g., landing), and the descent it does not explicitly teach that the jump is detected in that particular order.  However, the system detects a jump in accordance with Newtonian laws of physics which utilize techniques by detecting these particular phases (e.g., points of a jump) to determine the height of the jump (see Vock, 0074-0075).  It follows that one would have been motivated to apply well-known Newtonian laws of physics to yield the predictable result to detect a jump.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to detect a jump in order of detecting the start of the jump.  
Regarding claim 16-17, the claims recite substantially the same limitations e with respect to claim 4.  However, the claims differ in that they are dependent upon claims 2 and 3, which are additionally disclosed by Vock as discussed in the 35 USC 102 rejection above.  It follows that claims 16-17 are rejected for substantially the same reasons as discussed above with respect claim 4.
Regarding claim 5, Vock discloses the method according to claim 4, wherein the detection of the water landing does not take place unless the ascending acceleration exceeds said predetermined threshold for at least a predetermined time (see Vock, Fig. 4, 0015, 0090-0094, 0112-0113, wherein to detect the landing of t2 is a second condition, the system requires boundary conditions to exceed a threshold to detect the event).
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715